TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00616-CR







Imogene Samon Turner, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 44,180, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING







In May 1994, appellant Imogene Samon Turner was placed on community
supervision for ten years following her conviction for possession of cocaine.  See Tex. Health &
Safety Code Ann. § 481.115 (West Supp. 2000).  In July 1999, the district court revoked
supervision on the State's motion and imposed sentence of imprisonment for ten years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of her right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the
appeal.

The order revoking community supervision is affirmed.



				                                                                       

				Mack Kidd, Justice

Before Justices Jones, Kidd and Patterson

Affirmed

Filed:   January 6, 2000

Do Not Publish